Title: From James Madison to Richard Harrison, 4 November 1802
From: Madison, James
To: Harrison, Richard


Sir,
Department of State, Novr. 4th 1802
In settling the accounts of Mr. Short, he is to be allowed at the rate of three thousand dollars pr annum from the time our affairs at Paris were left in his charge by the departure of Mr. Jefferson till July 1st. 1790. From July 1st. 1790 to his receipt of permission to return which terminated his appointment as Minister Resident at Madrid, he is entitled to Salary at the rate of four thousand five hundred dollars per annum, his Salary being the same and without intermission throughout that period; to which is to be added a quarters salary for his return. It appears that he is also entitled, according to former decisions of this department communicated to him in letters of July 26 1790 & November 4th. 1794 to one outfit of 4,500 dollars for his two appointments to Paris and the Hague, and one outfit of the same amount for his appointment to Madrid. During his visits to Holland preceding his appointment as Resident he is to be allowed the usual travelling and other expences incident to them, with a like allowance for the Mission to Madrid which preceded his appointment as Resident at that place. His allowance for other extra expences will be governed by the rules applied to those of other public Ministers.
It appears that he was authorized to employ during his visits from Paris to Holland, a Secretary with a Salary of 4,000 livres a year. I am, Sir, very respectfully your Obt Sert.
James Madison
 

   
   RC (DLC: William Short Papers); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM.



   
   On 26 July 1790 Jefferson had notified Short that President Washington was raising his salary to $4,500 effective 1 July 1790 (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (26 vols. to date; Princeton, N.J., 1950—)., 17:279).



   
   For Edmund Randolph’s letter of 9 Nov. 1794, see Short to JM, 2 Nov. 1802, and n. 1.


